Citation Nr: 0505118	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-06 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for ulcers and, 
if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1974 to 
January 1977.  He had subsequent periods of service with the 
National Guard.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied reopening of the 
veteran's prior claim for service connection for ulcers and 
also denied service connection for ulcers.  A Notice of 
Disagreement was received in January 2002.  A Statement of 
the Case was issued in April 2002.  A timely appeal was 
received in May 2002.  

In accordance with the veteran's request, a hearing before a 
Veterans Law Judge in Washington, DC was scheduled in August 
2002.  His representative requested that the hearing be 
canceled and there has not been a request to reschedule. 

A review of the record reveals that the veteran's claim was 
previously denied by a September 1982 rating decision.  The 
January 2002 rating decision on appeal denied the reopening 
of the veteran's claim for service connection for an ulcer on 
the ground that the evidence presented with the current claim 
did not constitute new and material evidence because it is 
merely cumulative and redundant.  Alternatively, the Regional 
Office (RO) determined that the evidence was insufficient to 
establish entitlement to service connected benefits because 
the evidence does not establish that an ulcer was diagnosed 
while in service or was manifested to a compensable degree 
within one year of separation from service.  Regardless of 
the RO's actions, the Board must itself determine whether new 
and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  


FINDINGS OF FACT

1.  In September 1982, the RO denied the veteran's claim for 
service connection for a stomach ulcer.  The veteran did not 
appeal that decision and it is final.  

2.  Some of the new evidence received since 1982 is so 
significant that it must be considered to fairly decide the 
merits of this claim.  

3.  The veteran was not diagnosed to have an ulcer during his 
active military service.

4.  The veteran was not diagnosed to have an ulcer within the 
one-year presumptive period following his separation from 
service.  

5.  The veteran was diagnosed to have an ulcer in June 1982, 
more than five years after his separation from active 
military service, and there is no medical evidence showing 
that this ulcer was related to his active military service.

6.  There is evidence showing that the veteran was not on 
active duty for training in June 1982 and he does not contend 
that he was.

7.  There is no evidence showing the veteran incurred any 
injury during his inactive service.


CONCLUSIONS OF LAW

1.  The September 1982 RO rating decision that denied service 
connection for a stomach ulcer is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2003).

2.  New and material evidence has been received and the 
veteran's claim for service connection for a stomach ulcer is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The veteran's ulcer was not incurred in or aggravated 
during active service, nor can it be presumed to have been 
incurred in service.  38 U.S.C.A.  §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R.  §§ 3.303, 3.307, 3.309 
(2003).

4.  The veteran's ulcer was not incurred in or aggravated 
during active duty for training or inactive duty training in 
the National Guard.  38 U.S.C.A.  §§ 101(24), 1101, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R.  §§ 3.6(a), 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003); 38 C.F.R. 
§ 3.156(a) (2001)).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and provides an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, that notice was provided in August 2001, prior to the 
initial AOJ decision.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The above-mentioned letter advised the veteran what 
information and evidence was needed to substantiate his 
claim.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely records, like 
medical records, employment records, and records from other 
Federal agencies.  The Statement of the Case also notified 
the veteran of the information and evidence needed to 
substantiate the claim. 

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond to each letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that the claimant is given the opportunity to 
submit information and evidence in support of his claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which, under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary, shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service and National Guard medical records are in 
the file.  VA outpatient records were obtained from the 
beginning of the veteran's treatment at the VAMC.  A VA 
hospital summary and operation report for the veteran's ulcer 
surgery in June 1982 was obtained.  The veteran did not 
identify any private treatment records.  The VA is only 
required to make reasonable efforts to obtain relevant 
records which the veteran has adequately identified to the 
VA.  38 U.S.C.A. § 5103A(b)(1).   The VA therefore has made 
every reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The veteran was not provided VA examination in connection 
with this service connection claim.  However, further 
examination is not needed because (1) there is no competent 
evidence that the veteran has a current disability or 
persistent or recurrent symptoms of disability; and (2) there 
is no competent evidence that the claimed condition may be 
associated with his military service.  As discussed below in 
more detail, there is no medical evidence showing an in-
service diagnosis of ulcers or that the perforated ulcer the 
veteran had surgery for was related to his service either in 
the Army or the National Guard.  Since there is no competent 
evidence indicating that a possible nexus, or relationship, 
exists between the claimed ulcer and the veteran's military 
service, VA examination is not needed.  38 C.F.R. 
§ 3.159(c)(4)(i)(C).

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  

II.  Analysis

New and Material Evidence

On August 20, 2001, the RO received the veteran's claim to 
reopen the 1982 claim.  The RO rejected the claim to reopen 
on the ground that it essentially duplicates evidence which 
was previously considered and is merely cumulative or 
redundant.  In addition, the RO denied entitlement to service 
connection for the veteran's ulcer on the basis that no 
medical evidence was presented that links the current 
disability to the episode of gastritis in service. The Board 
has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the appellant is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
where there is a prior final decision regarding that claim.  
Id. at 392.  Although these are two separate questions, they 
are components of a single claim for service connection.  Id. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration that is neither 
cumulative nor redundant and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2001).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to September 1982 is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  

A September 1982 rating decision denied service connection 
for an ulcer.  Rating actions are final and binding based on 
evidence on file at the time the claimant is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a).  Such a decision is not subject to revision on 
the same factual basis except by a duly constituted appellate 
authority.  Id.  The claimant has one year from notification 
of a RO decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2003).  

The appellant was notified of the September 1982 rating 
decision in October 1982.  However, there is no copy of the 
transmittal letter to the veteran in the file although there 
is a computer printout entitled C&P Disallowance with 
original signatures showing that notice of the rating 
decision dated September 22, 1982 was sent on October 6, 1982 
to the veteran at his last address of record.   There is a 
presumption of regularity that applies to official acts, and 
"in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) 
(citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)); see also Thompson v. Brown, 8 Vet. 
App. 169, 177-178 (1995) (applying the presumption of 
regularity to notice of a Board decision).  In this case, 
although later documents in the file dated in 1984 indicate 
that the address on record was no longer good, there is no 
evidence showing that the September 1982 rating decision was 
returned by the United States Postal Service as 
undeliverable, and it was sent to the address of record for 
the veteran at that time.  The veteran does not allege that 
he did not receive notice of the September 1982 rating 
decision.  Therefore the presumption of regularity applies to 
the notice to the veteran of the September 1982 rating 
decision.  The veteran did not file any disagreement with 
that decision and, therefore, it is final.  38 U.S.C.A. 
§ 7105. 

In support of his claim to reopen, the veteran submitted a 
release for VA medical records, which were obtained for the 
period of time of June 1982 through October 2000.  These 
records show that in June 1982 the veteran was diagnosed with 
a perforated pyloral duodenal ulcer and underwent surgery to 
repair it.  The hospital report indicates the veteran 
reported a five-year history of "peptic ulcer disease 
diagnosed by upper GI 5 years ago."  In addition, the 
veteran submitted his August 2001 statement that during 
active service he performed field problems for six months out 
of the year, during which time he ate c-rations which he 
contributes to his getting an ulcer.  He stated that in July 
1975, while in the field, he took sick and started vomiting 
spotted blood.  He was sent by medi-vac to Little Creek 
Amphibious Base in Norfolk, Virginia where he was diagnosed 
with ulcers and was treated with Maalox.  He stated that the 
ulcer burst in June 1982 and he underwent surgery at the VA 
Medical Center.  He stated he still suffers some pain and 
still uses Maalox.

Presuming the credibility of the above evidence, the Board 
finds that this evidence is new, in that the RO's 1982 rating 
decision did not review the veteran's VA medical records nor 
his statements made in August 2001, and is material, in that 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The Board, therefore, 
reopens the veteran's claim.  Since the RO also made a 
determination of the veteran's claim on the merits, the Board 
finds that it can consider the merits of the veteran's claim 
with no prejudice to him.

Service Connection Based Upon Active Military Service

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  The veteran 
here was diagnosed with a pyloral duodenal ulcer.  38 
U.S.C.A. § 1112(a)(4) provides for such presumptive service 
connection when the ulcer manifests to a compensable degree 
of ten percent within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113;  38 C.F.R. §§ 
3.307, 3.309(a).  

The Board finds for the following reasons that the veteran's 
ulcer was not incurred in active service nor within the one-
year presumptive period following his service.  The veteran 
entered active military service in January 1974.  At his 
entrance examination, the veteran reported no history of 
stomach trouble and no evaluation was made for abdominal 
problems.  A review of his service medical records reveals 
that the veteran made three sick calls during his service in 
which he complained of abdominal pain.  The first call was in 
March 1975 in which he complained of stomach cramps.  
Although the records indicate that the treating officer's 
impression was a possible beginning of a slight ulcer or 
hyperacidity, the veteran was not actually diagnosed to have 
an ulcer.  He was prescribed Mylanta to treat his condition.  

The veteran's second visit was in December 1975.  According 
to the service medical records, the veteran had been in the 
field for two days and complained of mid-abdominal pain about 
one-half hour after he ate his c-rations.  The veteran was 
diagnosed with gastritis due to c-rations consumption which 
was treated with Mylanta.  (The Board notes that the veteran 
stated that he experienced an episode in July 1975 while in 
the field where he took sick, was treated and diagnosed to 
have ulcers.  The medical records do not show a sick call in 
July 1975.   The Board, however, believes that the veteran is 
actually referring to the December 1975 sick call as the 
factual basis for this sick call is similar to those set 
forth in the veteran's statement.)  

The third visit during the veteran's active service was in 
January 1976 when the veteran presented with complaints of 
pain in his left side below the ribs which was noticed after 
returning from a march and bothered him the most after eating 
and when moving around.  The veteran was treated with 
medication to loosen his bowels.  No diagnosis of a stomach 
disorder was made.  The veteran's service medical records do 
not reveal any diagnosis of an ulcer.  At the veteran's exit 
examination in November 1976, the veteran was not assessed to 
have a stomach problem.  The veteran was discharged from 
active military service in January 1977 and signed a 
statement at that time indicating there had been no change in 
his medical condition.

The file contains no medical records for the veteran from the 
date of his discharge from active military service in January 
1977 until an examination for the National Guard in February 
1982.  At the time of his National Guard examination, the 
veteran reported on his Report of Medical History that he was 
in good health, taking no medication, and that he had no 
history of stomach trouble.  The Report of Medical 
Examination shows that his abdomen was reported as normal.

Medical records obtained from the VAMC in New Orleans, 
Louisiana show that on June 4, 1982 the veteran was diagnosed 
to have a perforated pyloral duodenal ulcer and he underwent 
surgery to repair it.  He was released on June 14, 1982 
without medication for follow up at the VA Clinic on June 21, 
1982.  The file does not contain any medical records 
indicating any follow-up visits related to the veteran's 
ulcer surgery.  

A review of the veteran's subsequent VA and National Guard 
medical treatment records show that in January 1986, the 
veteran reported for sick call with complaints of pain in the 
area of the stitches from his ulcer operation and was treated 
for an abscess.  In August 1986, the veteran underwent a 
periodic examination at which he reported to have no history 
of stomach trouble, that he was in fair health and was taking 
no medication.  The medical examination report does not 
reveal any stomach problems, although it does mention his 
surgical scar.  In October 1986, the veteran presented to the 
VAMC with complaints of pain in his right lower rib cage but 
such pain was attributed to chest wall pain rather than 
stomach pain.  The veteran's subsequent medical records show 
that he has not received any follow up care for his ulcer and 
he has not taken any prescription medications for his ulcer 
since his June 1982 surgery.

The Board finds that the veteran was not diagnosed with an 
ulcer until June 1982, more than five years after his 
separation from active service.  Although the veteran states 
that he was diagnosed with an ulcer in July 1975, his service 
medical records do not support this statement.  Rather the 
service medical records reveal that the veteran was thought 
to have a possible beginning of a slight ulcer or 
hyperacidity in March 1975 and was diagnosed to have 
gastritis in December 1975.  Even though the March 1975 sick 
call report indicates the possibility of the beginning of a 
slight ulcer, no medical tests were performed to confirm this 
possibility nor was an actual diagnosis made that the veteran 
had an ulcer.  The veteran's separation medical examination 
in November 1976 did not show any stomach problems.  Based 
upon the foregoing, the Board finds that the veteran was not 
diagnosed to have an ulcer during his active military 
service.  

Nor does the Board find any evidence linking the 1982 
diagnosis to the veteran's military service.  The veteran's 
own report of medical history on National Guard examination 
indicates that the veteran had no history of stomach trouble.  
Nor did the medical examination show any stomach problems.  
The file does not contain any medical reports from the 
veteran's treating physicians at the VAMC linking his ulcer 
to his military service.    Neither does his VAMC treatment 
records indicate that his ulcer was related to his military 
service.  Pursuant to the veteran's statement made in August 
2001 on his Authorization and Consent to Release Information 
form, all of his treatment related to his ulcer was received 
at either a military hospital or at the VA.  The Board, 
therefore, finds that no relationship exists between the 
veteran's ulcer and his active military service.

Additionally, the Board finds that the veteran was not 
diagnosed to have an ulcer within the one-year presumptive 
period following his separation from service.  Again, the 
veteran's own report of medical history on National Guard 
examination in February 1982 indicates that the veteran had 
no history of stomach trouble.  Nor did the medical 
examination show any stomach problems.  The history reported 
in the hospital summary from the veteran's June 1982 surgery 
indicates that the veteran had a five-year history of peptic 
ulcer disease which was diagnosed by an upper GI five years 
prior.  This statement appears to indicate that the veteran 
was diagnosed with an ulcer in 1977, which would be during 
the one-year presumptive period.  The Board, however, finds 
that this statement is not supported by the record.  It is 
clear that, read as a whole, this statement is a history 
given by the veteran at the time of his admission into the 
VAMC for treatment in June 1982.  While the veteran is 
competent to provide a history of his medical condition, such 
medical history is not supported by the record and therefore 
is not credible.  A review of both the veteran's in-service 
and post-service medical records do not reveal that he 
underwent any testing of his upper GI tract or that he was 
diagnosed to have an ulcer in 1977.  The Board, therefore, 
finds that the veteran's ulcer did not manifest itself to a 
compensable degree within one year after his separation for 
service and, thus, the veteran is not entitled to presumptive 
service connection.

The Board acknowledges the veteran's sincere belief that his 
ulcer is related to his active military service.  The Board, 
however, must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The 
Board finds no competent and persuasive evidence to support a 
finding that the veteran's ulcer was related to his active 
military service.   
For the foregoing reasons, the Board finds that the veteran's 
ulcer is not service-connected to his active service from 
January 1974 through January 1977.

Service Connection Based Upon National Guard Service

The veteran has claimed that he should be service-connected 
for his ulcer because he was in the National Guard at the 
time of his surgery in June 1982.  The Board notes, however, 
that simply because the veteran was diagnosed to have and 
treated for an ulcer while he was contractually associated 
with the National Guard does not mean that he should be 
service-connected for his ulcer.  In order for him to be 
eligible for service connection for a disability claimed to 
have been incurred during such service, the record must 
establish that he was disabled during active duty for 
training due to a disease or injury incurred or aggravated in 
the line of duty or he was disabled from an injury incurred 
or aggravated during inactive duty training.  See Mercado-
Martinez v. West, 11 Vet. App. 419; Paulson v. Brown, 7 Vet. 
App. 470; Biggins v. Derwinski, 1 Vet. App. 478.  

The veteran's National Guard personnel records show he had no 
such service between February 1982 and February 1983.  The 
veteran does not claim that he was in a period of either 
active or inactive duty training when he was admitted to the 
VAMC in June 1982.  Nor does the veteran contend that he 
incurred any type of injury during the course of his inactive 
service that somehow caused the ulcer.  Because the veteran 
was not disabled during a period of active duty for training 
or inactive duty training, the Board finds that a basis upon 
which to establish service connection for the claimed 
disability based on service in the National Guard has not 
been presented.  Therefore, the appeal must be denied.  






ORDER

Having found that new and material evidence has been 
received, the veteran's claim is reopened, but service 
connection for an ulcer is denied.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


